 

Exhibit 10.15

AMENDMENT NO. 1 TO THE

MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE MANAGEMENT SERVICES AGREEMENT (this “Amendment”) is
executed on March 7, 2018, but made effective as of January 1, 2018 (the
“Effective Date”) by and between Steward Royalties, LLC, a Texas limited
liability company (the “Manager”), and Kimbell Operating Company, LLC, a
Delaware limited liability company (“Kimbell Operating”). The Manager and
Kimbell Operating are sometimes referred to in this Amendment each as a “Party”
and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Parties entered into that certain Management Services Agreement
effective as of February 8, 2017 (the  “Management Services Agreement”); and

 

WHEREAS, pursuant to Sections 3.5 and 13.2 of the Management Services Agreement,
the Parties desire to amend the Management Services Agreement, as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants, agreements and conditions contained in this Amendment, as
well as other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree to amend the Management
Services Agreement as set forth below.

 

ARTICLE I
AMENDMENT OF MANAGEMENT SERVICES AGREEMENT

Section 1.1 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Management
Services Agreement.

Section 1.2 Amendment of the Management Services Agreement. Effective as of the
Effective Date, Kimbell Operating and the Manager hereby amend and restate
Section 2.3(a) of the Management Services Agreement in its entirety as follows:

“As consideration for the Services rendered hereunder, Kimbell Operating shall
pay to the Manager each month, in advance, a fee that shall represent a
reasonable allocation of all projected costs (including its own overhead and
general and administrative costs and expenses and those of its Affiliates) to be
incurred by the Manager in providing such Services and that may be adjusted
pursuant to Section 3.5 (the “Services Fee”). The Services Fee for the year
ending December 31, 2018 shall be $10,833.33 per month. For the avoidance of
doubt, in no event shall the Services Fee include any Tax passed on to Kimbell
Operating pursuant to Section 3.4 hereof.”





--------------------------------------------------------------------------------

 



ARTICLE II
MISCELLANEOUS

Section 2.1 Incorporation into Management Services Agreement. The terms of this
Amendment shall be incorporated by reference in the Management Services
Agreement as though set forth in full therein. In the event of any inconsistency
between the provisions of this Amendment and any other provision of the
Management Services Agreement, the terms and provisions of this Amendment shall
govern and control. Except to the extent specifically amended or superseded by
the terms of this Amendment, all of the provisions of the Management Services
Agreement shall remain in full force and effect to the extent in effect on the
date hereof. The Management Services Agreement, as modified by this Amendment,
constitutes the complete agreement between Kimbell Operating and the Manager and
supersedes any prior written or oral agreements, writings, communications or
understandings of Kimbell Operating and the Manager with respect to the subject
matter thereof.

Section 2.2 Severability. If any provision of this Amendment is invalid, illegal
or incapable of being enforced by any rule of applicable Law, or public policy,
all other conditions and provisions of this Amendment shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated by this Amendment are not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Amendment are consummated as
originally contemplated to the fullest extent possible.

Section 2.3 Assignment. Neither Party may assign, transfer or otherwise alienate
this Amendment or any of its rights, interests or obligations under this
Amendment (whether by operation of Law or otherwise) without the consent of the
other Party. Any attempted assignment, transfer or alienation in violation of
this Amendment shall be null, void and ineffective.

Section 2.4 Counterparts. This Amendment may be executed in one or more
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

Section 2.5 Governing Law; Jurisdiction; Waiver of Jury Trial. The Parties agree
and consent to the application of the governing law, jurisdiction and waiver of
jury trial provisions set forth in Section 13.8 of the Management Services
Agreement in respect of this Amendment.

[Signatures of the Parties follow on the next page.]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the Effective Date:

 

 

 

STEWARD ROYALTIES, LLC

 

 

 

 

 

 

 

By:

/s/ Robert D. Ravnaas

 

 

 

Name: Robert D. Ravnaas

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

KIMBELL OPERATING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Matthew S. Daly

 

 

 

Name: Matthew S. Daly

 

 

 

 

Title: Chief Operating Officer

 

 

Signature Page to Amendment No. 1

to Management Services Agreement

--------------------------------------------------------------------------------